LEMMON, Judge,
concurs and assigns reasons.
My initial impression was that Act 176 of 1977 by its terms did not relieve appellant from furnishing security, but the spirit of the act did. However, the rationale underlying the amendment of C.C.P. art. 2124 was that security was that security was no longer necessary for devolutive appeals because C.C.P. art 2126 (as amended in 1976) required the appellant to pay the estimated costs of appeal within 20 days of the appeal.1 In this case the appellant, besides not furnishing security timely, did not pay the estimated costs within the required time, and his appeal is not saved by either the terms or the spirit of the 1977 act.

. Since the function of security is to secure the payment of costs, and the 1976 amendment to C.C.P. art. 2126 required payment of costs within 20 days of the appeal, the appellant was required both to pay and to furnish security for payment of the same costs. Act 176 of 1977 eliminated the requirement of furnishing security.